Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bracho (U.S Pub 2014/0116682).
	Regarding Claim 16, Bracho discloses a method for oil recovery in a subsurface of an oil reservoir (Abstract), the method comprising steps of:
(a) utilizing at least one injection well within the subsurface (Page 2, [0011]; [0020]);
(b) injecting a nutrient formulation into the subsurface through the at least one injection well, the nutrient formulation causing a stimulation of activity of at least one dormant microorganism located in the subsurface (Abstract; Page 2, [0013], lines 1-7; [0018], lines 1-6; Page 4, [0042], lines 1-13; [0043], lines 1-5; [0044], lines 1-9; Page 5, [0058], lines 1-12; Page 6, paragraphs [0068] and [0069] [Wingdings font/0xE0] Bracho discloses this limitation by utilizing the microorganisms downhole in order to produce microbial products such as various gases downhole), the activity producing a change in pressure conditions within the subsurface (Abstract); and
(c) utilizing the change in conditions in recovery of subsurface oil through a production recovery well (Page 2, paragraph [0013], lines 1-13; Page 4, [0044]; [0048], Page 7, paragraph [0086] [Wingdings font/0xE0] Bracho discloses this limitation by circulating a heated cycling fluid under appropriate conditions (temperatures, pressure, oxygen level, etc) to further stimulate activity of the at least one dormant microorganism from the microbial seed bank located in the subsurface).

	Regarding Claim 17, Bracho discloses the method according to claim 16, wherein the nutrient formulation is an optimal nutrient formulation for stimulating the activity (Abstract; Page 2, [0013], lines 1-7; [0018], lines 1-6; Page 4, [0042], lines 1-13; [0043], lines 1-5; [0044], lines 1-9; Page 5, [0058], lines 1-12; Page 6, paragraphs [0068] and [0069] [Wingdings font/0xE0] Bracho discloses this limitation by utilizing the microorganisms downhole in order to produce microbial products such as various gases downhole).

	Regarding Claim 18, Bracho discloses the method according to claim 16, further comprising injecting at least one gas-producing microorganism into the subsurface through the at least one injection well (Abstract).

Regarding Claim 19, Bracho discloses the method according to claim 18, further comprising conducting testing to determine an optimal bioaugmentation formulation that includes the at least one gas-producing microorganism to produce gas in the subsurface (Abstract; Page 5, paragraphs [0054]-[0058]; Page 11, paragraphs [0133]-[0145]).

	Regarding Claim 20, Bracho discloses the method according to claim 19, wherein the optimal bioaugmentation formation further includes at least one of: at least one nutrient; at least one gas- producing microorganism isolated and cultured from a test sample; or at least one gas-producing microorganism known to produce gas under high temperature anoxic conditions (Page 1, [0002] and [0004]; Page 5, paragraphs [0054]-[0058]; Page 8, [0095] and Test simulations from paragraphs [0101]-[0104]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S Patent 10,920,550, over claims 1-16 of U.S. Patent No. 10,704,372 and over claims 1-3, 6, 8-9, 13, 15-18 and 21-23 of U.S Patent No. 10,544,664.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are fully encompassed by the broader claims in both of the parent cases listed above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1-15 would be allowed if a Terminal Disclaimer is filed and approved in order to overcome the nonstatutory double patenting rejections provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Voordouw et al (U.S Pub 2015/0053407) – discloses hydrocarbon recovery methods including injecting a microbial stimulation fluid including H2 and CO2 and a microbial culture that promotes the dissolution of the carbonate compounds in the carbonate reservoir downhole, thereby increasing porosity of the region to promote hydrocarbon recovery (Abstract; Page 4, paragraphs [0110] and [0115]-[0117]).
	Roldan Carrillo et al (U.S Patent 8,895,479) – discloses methods of injecting nutrients in order to stimulate activity of extremophile anaerobic indigenous microorganisms at the well bottom.  These microorganisms are stimulated at various temperatures downhole (Abstract; Col 5, lines 3-33).
	Coskuner (U.S Patent 8,746,334) – discloses methods of enhancing hydrocarbon recovery by utilizing sand microbial enhanced recovery methods (CHOPS).  The injectant is injected through the well downhole and into the at least one wormhole in the reservoir, the well is shut until the pressure reaches the target pressure, and then the well is produced (Abstract; Col 4, lines 10-40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674